THE THIRTEENTH COURT OF APPEALS

                                     13-19-00159-CV


                                        Janet Cox
                                            v.
                                       Jeffrey Cox


                                    On Appeal from the
                        45th District Court of Bexar County, Texas
                             Trial Cause No. 2016-CI-21319


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Janet Cox.

      We further order this decision certified below for observance.

April 25, 2019